Citation Nr: 9930697	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  96-12 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for flu-like symptoms, 
to include as secondary to Gulf War Syndrome.  

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to Gulf War Syndrome.  

3.  Entitlement to service connection for joint aches, to 
include as secondary to Gulf War Syndrome.  

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) for service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied the benefits 
sought.  The veteran filed a timely appeal and the case was 
referred to the Board for resolution.  By an August 1998 
decision, the Board remanded the case back to the RO for 
additional development.  The requested development having 
been completed to the extent practicable, the case has been 
returned to the Board for further review.  

The Board observes that it is unclear whether the veteran 
currently desires to pursue a claim for entitlement to 
nonservice-connected pension benefits.  Accordingly, this 
issue is referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
evidence of a present disability with respect to flu-like 
symptoms (to a degree of 10 percent or more), or that 
establishes a nexus or link between any such diagnosed 
symptoms and any incident of the veteran's active service.  

2.  There is no competent medical evidence of record showing 
a nexus or link between any diagnosed skin disorder and the 
veteran's active service, to include Gulf War Syndrome 
therein.  

3.  There is no competent medical evidence of record showing 
evidence of a present disability (to a degree of 10 percent 
or more) with respect to joint aches.  

4.  Service connection is currently in effect for 
hemorrhoids, which are assigned a noncompensable evaluation.

5.  The veteran's service-connected disabilities, currently 
consisting of hemorrhoids, are not shown to be so disabling 
as to preclude him from securing or following substantially 
gainful employment in keeping with his education and 
occupational experience.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for flu-like 
symptoms, to include as secondary to Gulf War Syndrome, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).  

2.  The veteran's claim for service connection for a skin 
disorder, to include as secondary to Gulf War Syndrome, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).  

3.  The veteran's claim for service connection for joint 
aches, claimed as secondary to Gulf War Syndrome, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.317 (1999).  

4.  The requirements for a total disability rating for 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1-4.14, 
4.16, 4.18 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1999).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(1999).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Slater v. Brown, 9 
Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 
568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 489, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Alternatively, a claim may be well grounded 
based upon the application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

Also, pursuant to 38 C.F.R. § 3.317 (1999), the VA shall pay 
compensation to a Persian Gulf War veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), provided that the disability 
becomes manifest to a degree of 10 percent or more prior to 
December 31, 2001, and assuming that such disability cannot 
otherwise be attributed to any known clinical diagnosis.  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include joint and muscle pain, and gastrointestinal 
symptomatology.  "Objective indications" include both 
objective evidence perceptible to an examining physician, and 
other non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(2) (1999).  Finally, 
to be "chronic" a disability must have existed for six 
months or more to have exhibited intermittent episodes of 
improvement and worsening over a six-month period.  

In addition, pursuant to an opinion by the VA General 
Counsel, VAOPGPREC 4-99 (May 3, 1999), in order to establish 
a well-grounded claim for service connection predicated upon 
a Persian Gulf War etiology, there must be (1) proof of 
actual military service in the Southwest Asia theater of 
operations (SWATO) during the Persian Gulf War; (2) proof of 
one or more signs or symptoms of undiagnosed illness; (3) 
proof of indications of chronic disability manifest during 
service or to a degree of disability of 10 percent or more 
during the specified presumptive period; and (4) proof that 
the chronic disability is the result of an undiagnosed 
illness.  It is uncontroverted that the veteran served in 
SWATO during the Persian Gulf War.  

The veteran's service medical records show that the veteran 
had been seen for bilateral foot pain which was attributed to 
bilateral pes planus.  In addition, he was seen in July 1981 
or July 1991 at the Fort Bragg, North Carolina, Troop Medical 
Clinic, for what was diagnosed as contact dermatitis.  The 
veteran was treated with hydrocortisone cream and released to 
duty.  No further mention of any skin disorders, flu-like 
symptoms, or other joint aches is contained in the veteran's 
service medical records.  

VA clinical treatment records dating from January 1994 
through August 1995 show that the veteran was seen during 
this period for complaints of dizziness and headaches.  A 
treatment record dated in August 1995 indicates that he 
reported having experienced these problems for approximately 
one year.  The treatment record continues to note possible 
panic attacks as related by the veteran.  The treatment 
records generally show that the veteran had been seen on many 
prior occasions for complaints of headaches and dizziness in 
addition to epigastric pain.  An endoscopy showed completely 
normal results.  The veteran was also shown to have 
hyperpigmented patches of skin with some eczema.  This skin 
problem appears to have been attributed to poison ivy 
exposure.  A Persian Gulf Registry examination report dated 
in March 1994 notes the veteran's complaints of kidney 
infections, frequent colds, hypertension of recent onset, and 
groin rash.  The veteran's general health was characterized 
as "good" and his symptoms were noted by history only.  The 
physical examination was normal.  No urinary tract infections 
were found, blood pressure was under control, and laboratory 
tests were all negative.  A letter to the veteran dated in 
March 1994 indicates that he did not have any evidence of a 
disability at that time.  The only diagnosed disorder of 
record was of dermatitis of the groin area in January 1994.  

An undated letter was received in February 1996 from Julian 
Nunez, M.D., stating that the veteran had been his patient 
for routine medical matters since 1974.  Dr. Nunez indicated 
that after 1991, he saw the veteran more frequently for such 
various ailments as skin rashes, urinary tract infections, 
upper respiratory tract infections, flu-like symptoms, 
dizziness, headaches, and mild hypertension.  Dr. Nunez 
stated that these symptoms became apparent following the 
veteran's return from Operation Desert Storm.  

A letter dated in March 1996 was received from Stanley W. 
Beyrle, N.M.D., a self-described "naturopathic physician" 
who stated that he had seen the veteran since September 1995.  
Dr. Beyrle stated that the veteran complained of headaches, 
shortness of breath, diffuse arthralgias, intermittent 
numbness and intermittent itching of the extremities and 
trunk.  Dr. Beyrle stated that the veteran had informed him 
that none of these symptoms had been present prior to his 
service in the Persian Gulf region.  In addition, Dr. Beyrle 
stated that the veteran had been diagnosed with "Gulf War 
Syndrome" by other treating physicians.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in which he testified that prior to serving 
in Operation Desert Storm, he was vigorous, in excellent 
health, and exercised regularly.  However, following his 
return home from the Gulf War, the veteran stated that he 
became unable to hold a job due to loss of memory and other 
physical symptoms including skin rashes and other problems.  
He testified that approximately two or three months following 
his return home, he began to experience a body rash and flu-
like symptoms.  In addition to visiting his regular 
physician, the veteran indicated that he had participated in 
the Persian Gulf War Registry and underwent a full medical 
work up at the Kansas City VA Medical Center (VAMC).  
However, the veteran indicated that the examining physicians 
were unable to determine what was wrong with him.  He stated 
that he was advised by physicians at the VAMC that he was 
psychotic and that there was nothing that could be done to 
help him physically.  Accordingly, the veteran stated that he 
no longer sought treatment from the VAMC.  The veteran also 
indicated that his nausea and headaches precluded him from 
retaining employment.  According to the veteran, his symptoms 
would begin and end abruptly and would recur without any 
warning.  The veteran concluded by observing that it had to 
be more than a simple coincidence that he began experiencing 
flu-like symptoms, a skin disorder, and assorted joint aches 
shortly upon his return home from Desert Storm.  

A letter dated in March 1997 was received from L. E. Dorman, 
D.O., stating that he had treated the veteran since November 
1995 for "Gulf War Syndrome" with symptoms including 
fatigue, arthralgia, and myalgia.  Dr. Dorman stated that the 
veteran had B-12 and folic acid deficiencies and also had a 
positive "C" and "B" test.  In addition, he stated that 
the veteran was positive for herpes simplex I and II.  Dr. 
Dorman went on to indicate that the veteran's fatigue and 
arthralgia were chronic and that there was no current 
treatment that would effectively treat those disorders.  

A letter dated in January 1998 was received from the 
veteran's wife stating that the veteran was in excellent 
physical condition prior to his service in the Persian Gulf.  
Upon his return, she stated that she noticed that he 
contracted the flu easily, had high blood pressure, aching 
joints, vomiting, difficulty sleeping, and that he was 
depressed and very confused.  She continued that the veteran 
was too sick to work, and that his overall physical condition 
had become progressively worse. 

The Board initially reviewed the veteran's claim and in 
August 1998, remanded the issues of service connection for a 
skin disorder, flu-like symptoms, and joint aches back to the 
RO for additional development.  Essentially, the Board found 
that the veteran's private physicians appeared to suggest a 
relationship between these symptoms and his service in 
Operation Desert Storm, and determined that it would be 
necessary for the veteran to undergo a VA rating examination 
to determine the nature and severity of any established skin 
disorder, flu-like symptoms, or joint aches and to determine 
if the criteria for service connection would be warranted 
under 38 C.F.R. § 3.317.  Pursuant to the Board's directives 
contained in its August 1998 Remand decision, the veteran was 
scheduled to undergo VA rating examinations in November 1998 
and March 1999.  Notice of the examinations was forwarded to 
the veteran.  However, he failed to report for any of the 
scheduled examinations, and did not offer any explanation as 
to his absence nor did the veteran attempt to reschedule his 
examinations.  Accordingly, medical evidence which may have 
been favorable to the veteran's claims is not available and 
cannot be considered.  

The veteran later submitted contemporaneous clinical 
treatment records and laboratory analyses dating from 
November 1997 through September 1998.  These records contain 
a letter dated in July 1998 from Dr. Dorman stating that the 
veteran suffered from chronic fatigue syndrome and immune 
dysfunction syndrome.  Dr. Dorman stated that the veteran's 
NK cell activity test showed abnormal results.  The 
laboratory report dated in November 1997 shows that the 
veteran had abnormal NK cell activity which affected his 
immune response system.  

The Board has evaluated the above-discussed evidence, but 
must conclude that the veteran has not submitted evidence of 
well-grounded claims for service connection for flu-like 
symptoms, a skin disorder, and joint aches, all claimed as 
secondary to Gulf War Syndrome.  The Board recognizes that 
the veteran's treating physicians have submitted statements 
to the effect that he has a skin disorder, flu-like symptoms, 
and multiple joint aches which are all related in some manner 
to his service in Southwest Asia during Operation Desert 
Storm.  However, aside from suggesting that the veteran has 
such symptoms, his treating physicians have not submitted any 
clinical treatment records showing disabilities manifested to 
a degree of 10 percent or more as required by 38 C.F.R. 
§ 3.317.  Moreover, with respect to the veteran's claimed 
skin disorder, this problem has been given a known diagnosis 
of "contact dermatitis."  Accordingly, his skin disorder 
cannot be attributed to "Gulf War Syndrome" or an 
"undiagnosed illness" under the current regulations.  

Recognizing that the statements by the veteran's treating 
physicians gave rise to a possible nexus between the 
veteran's claimed symptoms, his case was remanded in order 
that he could be scheduled to undergo VA rating examinations 
to determine the nature and etiology of any present 
disability.  However, as noted, he failed to report at the 
scheduled time.  In this regard, the Board notes that the 
VA's duty to assist a claimant is not a one way street.  The 
veteran also has an obligation to assist in the adjudication 
of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran must be prepared to meet his obligations 
by cooperating with the VA's efforts in securing medical 
evidence and submitting to the Secretary all medical evidence 
supporting his claim.  Such cooperation necessarily includes 
reporting for scheduled examinations or offering a reason why 
attendance is not possible.  See Olson v. Principi, 3 Vet. 
App. 480 (1992); see also 38 C.F.R. § 3.327 (1999).  

At the present time, while the veteran has submitted that he 
currently experiences flu-like symptoms and multiple joint 
aches, the report of the Persian Gulf Registry examination of 
March 1994 did not show any physical impairment or 
disability.  Moreover, with respect to the veteran's claimed 
skin disorder, as it has been given a known diagnosis of 
contact dermatitis, it cannot therefore be attributed to an 
undiagnosed illness per se.  In addition, while a skin 
disorder, diagnosed as contact dermatitis, was noted at some 
point during the veteran's active service he has not produced 
any medical evidence showing that his currently diagnosed 
skin disorder was incurred in service or was otherwise 
related to the contact dermatitis for which he received 
treatment in service.  Accordingly, service connection for a 
skin disorder cannot be granted on a direct basis.  
Therefore, the Board finds that the evidence fails to 
establish that the veteran has present disabilities with 
respect to flu-like symptoms or multiple joint aches, and 
that such claims must be denied as not well grounded.  To 
this end, the only clinical evidence of record of a physical 
irregularity or abnormality is the November 1997 laboratory 
report showing an elevated NK cell activity.  However, aside 
from noting this abnormality, the veteran's treating 
physicians have not offered to show how this relates to the 
claimed conditions currently on appeal, flu-like symptoms, 
multiple joint aches, and a skin disorder.  

Further, lay statements and testimony by the veteran that he 
currently suffers from flu-like symptoms, a skin disorder, 
and multiple joint aches that were incurred as the result of 
his service in Operation Desert Storm do not constitute 
medical evidence.  As a layperson, lacking in medical 
training and expertise, the veteran is not competent to 
address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 492, 494-95 (1992).  Here, the Board also 
recognizes that the veteran's treating physicians have stated 
that he suffers from "Gulf War Syndrome."  However, these 
statements appear to be based upon a history as provided by 
the veteran, and these physicians have failed to indicate any 
medical basis for such assertions.  See generally LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Accordingly, the Board finds 
that the statements currently of record to the effect that 
the veteran's symptomatology is due to "Gulf War Syndrome" 
fail to carry probative weight.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection.  The Board has not been made aware of any 
additional relevant evidence which is available which could 
serve to well ground the veteran's claims.  As the duty to 
assist is not triggered here by well-grounded claims, the 
Board finds that the VA has no obligation to further develop 
the veteran's claims.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
Board also views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete well-grounded 
claims for service connection for flu-like symptoms, a skin 
disorder, and multiple joint aches, all to include as 
secondary to Gulf War Syndrome.  See Robinette, 10 Vet. App. 
at 73.  

II.  TDIU

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, or 
where the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  However, it is provided that if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1999).  The issue of 
unemployability must be determined without regard to 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (1999).  Marginal employment shall not be considered 
substantially gainful employment.  See 38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  See Ferraro 
v. Derwinski, 1 Vet. App. 326, 332 (1991).  

The veteran is currently service connected for hemorrhoids 
which are assigned a noncompensable evaluation.  It appears 
that the veteran's claim for entitlement to TDIU benefits was 
contingent upon a grant of service connection for the 
disorders he claimed were due to an undiagnosed illness 
contracted during his active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  As 
service connection for those disorders has been denied, the 
veteran's only currently service-connected disability 
consists of his hemorrhoids.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7336 (1999), a 20 
percent evaluation is the maximum rating assignable for 
internal or external hemorrhoids.  As noted, the veteran is 
currently assigned a noncompensable evaluation for his 
hemorrhoids, and none of the medical evidence associated with 
his claims file currently shows a disability picture 
involving large, thrombotic recurrent tissue or hemorrhoids 
involving excessive bleeding.  At most, the veteran's 
hemorrhoids are shown to involve mild to moderate 
symptomatology, warranting assignment of a noncompensable 
evaluation.  

He now has a combined noncompensable disability rating.  The 
Board is also satisfied that the veteran's service-connected 
disability is correctly evaluated for purposes of determining 
whether unemployability exists, and that based on the 
evidence of record, his overall disability picture does not 
entitle him to a compensable schedular evaluation.  Simply, 
the veteran does not meet the percentage requirements for a 
total disability evaluation.  

That notwithstanding, it is the established policy of the VA 
that all veterans who are unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled.  
Therefore, at the RO level, rating boards are to submit to 
the Director, Compensation and Pension Service, for extra 
schedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, level of 
vocational attainment, and other factors bearing on the 
issue.  See 38 C.F.R. § 4.16(b) (1999).  

Given that the veteran only has a combined noncompensable 
disability rating, he clearly does not meet the statutory 
requirement for basic eligibility for an award of TDIU on a 
schedular basis.  Accordingly, the Board must consider the 
veteran's claim for individual unemployability on an extra-
schedular basis.  The Board recognizes that the veteran is 
currently unemployed, and that he essentially contends that 
he is unable to obtain or retain any sort of gainful 
employment.  However, to the extent that he may be 
unemployable, such unemployability is not shown to be the 
result of his service-connected hemorrhoids for which a 
noncompensable evaluation is in effect.  

The veteran has submitted contemporaneous clinical treatment 
records and statements from his treating physicians to the 
effect that he is debilitated due to currently nonservice-
connected disabilities such as chronic fatigue syndrome and 
related disorders.  However, those disorders are not service-
connected, and there does not appear to be any objective 
opinion of record, medical or otherwise, which states that 
the veteran is unemployable due to his service-connected 
hemorrhoids.  

The Board has considered the statements by the veteran that 
he is unemployable due to service-connected disabilities, but 
again, notes that it appears that such statements contemplate 
unemployability due to other, nonservice-connected 
disabilities, and not due to hemorrhoids, per se.  The Board 
concludes, therefore, that the veteran is not shown to be 
precluded from all types of substantially gainful employment 
by reason of his service-connected disability.  Accordingly, 
the Board finds that he is not entitled to a total disability 
evaluation based on individual unemployability.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for flu-like symptoms, to include as 
secondary to Gulf War Syndrome, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a skin disorder, to include as 
secondary to Gulf War Syndrome, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for joint aches, to include as secondary 
to Gulf War Syndrome, is denied.  

A total disability rating for individual unemployability 
based upon service-connected disabilities is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

